—In an action to foreclose a mortgage and for an accounting, the defendants Thornton Properties and David Segal appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated July 24, 1995, as confirmed a Referee’s report of an accounting of rent receipts owed to the plaintiff, and (2) from an amended judgment of the same court, entered August 3, 1995, which, upon the accounting, is in favor of the plaintiff and against them in the principal amount of $138,727.64.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the amended judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Contrary to the appellants’ contention, the court did not err in confirming the Referee’s report regarding the amount of their liability to the plaintiff.
The appellants’ remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Goldstein and Luciano, JJ., concur.